NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3683-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BOBBY SINGLETARY,

     Defendant-Appellant.
_______________________

                   Submitted October 14, 2021 – Decided October 28, 2021

                   Before Judges Hoffman and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 13-01-0002.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven E. Braun, Designated Counsel, on the
                   brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Debra G. Simms, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Bobby Singletary appeals from a January 8, 2020 Law Division

order denying his petition for post-conviction relief (PCR). He contends his

defense counsel provided ineffective assistance by stipulating to the statements

of a State's witness, by failing to adequately argue his motion for acquittal, and

by not advising him to testify on his own behalf. We affirm.

                                        I

      In January 2013, the State charged defendant as follows: second-degree

conspiracy to commit bribery, official misconduct, and distribute heroin,

distribute marijuana, contrary to the provisions of N.J.S.A. 2C:5-2 (count one);

second-degree official misconduct, contrary to the provisions of N.J.S.A. 2C:30-

2 (count two); and second-degree bribery in official matters, contrary to the

provisions of N.J.S.A. 2C:27-2(c) (count seven). The charges arose out of

defendant's distribution of marijuana and heroin in the institution where he

worked as a corrections officer.     In September 2013, a joint jury trial of

defendant and co-defendant Sharrod Hargrave commenced before Judge Mitzy

Galis-Menendez.

      A public defender represented defendant at trial. The State planned to call

another corrections officer, Luis Roman, to testify against defendant. Roman,




                                        2                                   A-3683-19
who allegedly sold drugs at the institution where defendant worked, eventually

pled guilty in a separate indictment unrelated to defendant's case.

       Before Roman was scheduled to testify at trial, he had a recorded

conversation with prosecuting attorneys.       During this conversation, Roman

recounted observing defendant bringing drugs into the institution in a cigarette

box containing heroin. 1    Roman also stated that defendant asked him for

connections to buy better quality heroin to sell in the institution.

       Later in the same conversation, Roman asked the State for a reduction of

his sentence in exchange for his testimony against defendant. Roman explained

that he had "no love" for defendant and added, "I would like to fucking [] destroy

him." Notwithstanding this conversation, Roman eventually refused to testify

at trial.

       Following this development, defendant's trial attorney and the prosecution

entered into a stipulation at trial concerning Roman's statements. At bottom, the

stipulation permitted the State to use the portion of Roman's statements

concerning his observation of defendant bringing drugs into the institution and

defendant's asking him for connections to purchase better quality heroin while



1
   Multiple other witnesses also testified to having seen defendant bring drugs
into the institution in a Newport cigarette box.

                                         3                                  A-3683-19
permitting the defense to use the portion of Roman's statements concerning his

motive to testify against defendant – his desire for a modified sentence.

Defendant's trial attorney capitalized on Roman's statements during closing

arguments to the jury.

      Before Roman's statements were read into the record, defense counsel

conferred with defendant during lunch.         Upon returning, defense counsel

questioned defendant on the record as to his knowledge and approval of the

stipulation agreement. Defendant acknowledged on the record that he agreed

with the proposed stipulation after having reviewed it.

      After the State rested, the defense moved for a judgment of acquittal,

pursuant to Rule 3:18. Defense counsel incorporated the arguments of co-

defendant Hardgrove's counsel where applicable to defendant while also

advancing arguments particular to defendant. The court denied the motion,

finding that witness testimony along with the State's other evidence was

sufficient to permit a jury to find defendant guilty of the offenses charged.

      On September 24, 2013, defense counsel questioned defendant on the

record regarding his election not to testify at trial.   Defendant acknowledged

that counsel discussed with him his right to testify at trial.         Defendant




                                         4                                  A-3683-19
acknowledged that the decision not to testify was only his to make. Defendant

further testified that he decided not to testify after thinking it over.

      At the conclusion of the trial, the jury found defendant guilty on all

charges. In March 2014, Judge Galis-Menendez sentenced defendant to seven

years imprisonment, including five years of parole ineligibility. In November

2018, defendant timely filed the petition under review. Judge Galis-Menendez

heard oral argument on the petition in October 2019 and then issued a written

decision denying PCR in January 2020.

      This appeal followed, with defendant raising the following arguments:

             POINT ONE

             THE PCR COURT ERRED IN DENYING MR.
             SINGLETARY'S   PETITION     FOR   POST-
             CONVICTION RELIEF AS TRIAL COUNSEL WAS
             INEFFECTIVE IN STIPULATING TO THE
             TESTIMONY OF STATE'S WITNESS ROMAN.

             POINT TWO

             THE PCR COURT ERRED IN DENYING MR.
             SINGLETARY'S   PETITION     FOR   POST-
             CONVICTION RELIEF AS TRIAL COUNSEL WAS
             INEFFECTIVE IN FAILING TO ADEQUATELY
             ARGUE     DEFENDANT'S    MOTION    FOR
             ACQUITTAL.

             POINT THREE




                                          5                                A-3683-19
              THE PCR COURT ERRED IN DENYING MR.
              SINGLETARY'S    PETITION    FOR   POST-
              CONVICTION RELIEF AS TRIAL COUNSEL WAS
              INEFFECTIVE  IN   FAILING    TO  ADVISE
              DEFENDANT TO TESTIFY IN HIS OWN BEHALF.

                                       II

      PCR is New Jersey's analogue to the federal writ of habeas corpus. State

v. Afanador, 151 N.J. 41, 49 (1997); State v. Preciose, 129 N.J. 451, 459 (1992).

It is the vehicle through which a defendant may, after conviction and sentencing,

challenge a judgment of conviction by raising issues that could not have been

raised on direct appeal. State v. McQuaid, 147 N.J. 464, 482 (1997). Pursuant

to Rule 3:22-2(a), a criminal defendant is entitled to PCR if there was a

"[s]ubstantial denial in the conviction proceedings of defendant's rights under

the Constitution[s] of the United States and . . . the State of New Jersey." A

defendant must establish the denial of such a right by a "preponderance of the

credible evidence." Preciose, 129 N.J. at 459. "To sustain that burden," a

defendant must articulate "specific facts" that "provide the court with an

adequate basis on which to rest its decision." State v. Mitchell, 126 N.J. 565,

579 (1992).

      To establish a prima facie case of ineffective assistance of counsel,

defendant must show: (1) counsel's performance was objectively deficient; and



                                       6                                   A-3683-19
(2) counsel's deficient performance prejudiced defendant to the extent that he

was deprived of his right to a fair trial. State v. Fritz, 105 N.J. 42, 58 (1987)

(adopting the United States Supreme Court's two-prong test from Strickland v.

Washington, 466 U.S. 668, 687 (1984)).          Prejudice means "a reasonable

probability" the deficient performance "materially contributed to defendant's

conviction." Ibid.

      The first prong of Strickland requires that a petitioner show that counsel's

performance was deficient as measured by an objective standard of

reasonableness. Strickland, 466 U.S. at 687-88. This objective standard is

measured according to a standard of reasonable competence, which does not

mandate "the best of attorneys but certainly not one so ineffective as to make

the idea of a fair trial meaningless." State v. Davis ,116 N.J. 341, 351 (1989).

      Moreover, there is a strong presumption that counsel "rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment." Strickland, 466 U.S. at 690. Consequently, a petitioner

must identify specific acts or omissions of counsel that fall outside reasonable

professional judgment. Id. The court then decides whether these acts fell

"outside the wide range of professionally competent assistance." Id.




                                        7                                   A-3683-19
      Complaints of matters relating to trial strategy will not establish a valid

ineffective assistance claim. Fritz, 105 N.J. at 54 (quoting State v. Williams, 39

N.J. 471, 489 (1963)). Mere improvident strategy, mistakes or bad tactics will

not amount to ineffective assistance. State v. Bonet, 132 N.J. Super. 186, 191

(App. Div. 1975). A strategy that does not work, which seems ill-conceived to

a defendant in hindsight, must be examined through the lens of the time it was

undertaken. Strickland, 466 U.S. at 689.

      This court uses a deferential standard of review in reviewing a PCR court's

factual findings based on live testimony so long as they are supported by

"sufficient credible evidence in the record." State v. Pierre, 223 N.J. 560, 576

(quoting State v. Nash, 212 N.J. 518, 540 (2013)). However, this court affords

no deference to a PCR court's interpretation of the law and applies a de novo

standard. State v. Harris, 181 N.J. 391, 415-16 (2004). "[F]or mixed questions

of law and fact, [this court] give[s] deference . . . to the supported factual

findings of the trial court, but review[s] de novo the lower court's application of

any legal rules to such factual findings." Ibid. (internal citation omitted).

      Defendant contends his defense counsel provided ineffective assistance

when he stipulated to the statements made by Roman, the State's witness. We

disagree.   Based upon our review of the record, we conclude that defense


                                         8                                      A-3683-19
counsel's stipulation to Roman's statements amounted to a strategic decision.

Indeed, the stipulation allowed the State and the defense to use parts of Roman's

statements that helped their respective cases.       In so doing, the defense

capitalized on Roman's statements while avoiding the risk that Roman would

offer testimony that was more damaging to defendant than the statements used

by the prosecution.

    Moreover, counsel discussed the stipulation with defendant during lunch.

Defendant then confirmed on the record that he agreed with the stipulation.

Avoiding the risk of additional testimony from Roman incriminating defendant

was an objectively reasonable exercise of professional judgment.

    Defendant next contends that his defense counsel provided ineffective

assistance because he did not adequately argue defendant's motion for acquittal.

We disagree.

    Co-defendant Hardgrove's attorney moved for a judgment of acquittal on

his client's behalf along with defendant's trial counsel. In so doing, co-counsel

made lengthy arguments applicable to defendant, which defendant's counsel

adopted and supplemented in his arguments to dismiss the charges against

defendant. Indeed, during argument on the motion for acquittal, defendant's




                                       9                                   A-3683-19
counsel persuaded the state to change the nature of the conspiracy count against

defendant.

      We know of no constitutional mandate that effective counsel re-articulate

the same arguments that co-counsel advanced moments earlier that were equally

applicable to defendant. Defendant's counsel announced on the record that he

adopted the arguments of co-counsel. Where defendant's counsel found it wise

to advance arguments particular to defendant, he did so.          The arguments

advanced by defendant's counsel in support of the motion for acquittal were an

objectively reasonable exercise of professional judgment.

      Defendant further asserts that his defense counsel's failure to advise

defendant to testify on his own behalf constituted ineffective assistance because

defendant did not have a criminal record. We disagree.

      The decision of which witnesses to call at trial is generally a strategic

determination within counsel's discretion. State v. Coruzzi, 189 N.J. Super. 273,

323 (App. Div.) certif. denied, 94. N.J. 531 (1983). "A defense attorney's

decision concerning which witnesses to call…is 'an art,' and a court's review of

[this] decision should be 'highly deferential.'" State v. Arthur, 184 N.J. 307, 321

(2005).




                                       10                                    A-3683-19
        Defense counsel questioned defendant on the record regarding his election

not to testify. Defendant confirmed that he discussed the issue with counsel,

that he knew that the decision was his to make, that he had decided not to testify,

and that he was comfortable with this decision, after due consideration.

Defendant was aware that the decision to testify, or not testify, was his alone to

make.

        In addition, counsel's failure to advise defendant to testify surpasses the

standard of objective reasonableness. Where a defendant is not subject to

impeachment by a prior criminal conviction, such a defendant can expect the

State will nevertheless subject him to rigorous cross-examination. Here, such

rigorous cross-examination may have negatively impacted the jury's impression

of defendant, making a conviction more likely.           Accordingly, we reject

defendant's argument that failing to advise defendant to testify at trial, despite

his lack of criminal record, was an objectively unreasonable exercise of

professional judgment.

        Affirmed.




                                        11                                   A-3683-19